DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This Office action is in response to the application received on 29 December 2019. Claims 1-20 are pending. 
Priority
The present application is a national stage entry of a PCT application. The claim for foreign priority under 35 U.S.C. 119 (a)-(d) is acknowledged. A certified copy of the priority application has been received. 
Information Disclosure Statement
The IDS received on 05 August 2020 has been considered. 
The IDS received on 31 January 2021 has been considered. 
The IDS received on 23 July 2021 has been considered. 
Specification
The abstract is objected to because it exceeds 150 words or 15 lines of text. See MPEP 608.01(b) and 37 C.F.R. 1.72(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,274,180 B2 (Homma et al., hereinafter "Homma"). 

As to claim 1, Homma discloses a train, comprising: 
	a train formation including a head car, a motor car and an intermediate car, wherein connectors are symmetrically provided on end walls of carriages of the head car, the motor car and the intermediate car along a direction perpendicular to a direction of travel of the train, and all connectors on the end walls of the train are connected by means of wiring (Fig 1, Fig 2, Fig 3, col 4 ln 21-27 - "a train 10 includes a carriage group 11-1 (i.e., married pair #1) and another carriage group 11-2 (i.e., married pair #2) in each of which carriages are joined together while two carriages are used as a unit and that are connected to each other via an automatic coupler 12 that is configured so as to attach and detach the carriage group 11-1 and the group 11-2 easily"); 
	the head car, the motor car and the intermediate car are connected to an electric wiring throughout an entirety of the train by means of the connectors in any formation state (Fig 3); and 
	the train is provided with two parallel power supply wires running throughout the entirety of the train and a plurality of auxiliary power supply systems (Fig 2, col 4 ln 37-40 - "the transmission line 17-1 provided in the carriage group 11-1 is electrically connected to the transmission line 17-2 provided in the carriage group 11-2, by making use of electrical contact points of the automatic coupler 12"). 

As to claim 2, Homma discloses the train of claim 1, and further discloses wherein each of the connectors comprises: 
	a coding wire interface and a power supply wire interface (col 4 ln 37-40, col 5 ln 55-61 - "controlling units 22 transmit information that has been processed by the corresponding one of the [Train Configuration Recognition] TCR circuits 21 so that the information is displayed on a display device or the like (not illustrated). With regard to this information transmission, it is possible to transmit the information by using a train communication network (Train Network (not illustrated)) that is different from the transmission lines 17a and 17b"); 
	one type of interface of each connector is connected with a same type of interfaces of other connectors by means of respective wires (col 4 ln 37-40, col 5 ln 55-61). 

As to claim 3, Homma discloses the train of claim 2, and further discloses wherein the interfaces of the connectors are axisymmetrically arranged on two sides of each of the end walls (Fig 3). 

As to claim 4, Homma discloses the train of claim 3, and further discloses wherein a junction box is provided in the train, and connection wires of all connectors are interconnected through wire sockets on the junction box (col 6 ln 24-30 - "With the connections described above, it is possible to structure, within the train, a plurality of loop circuits by using the train end detection switches, the switches and the resistors included in the TCR circuits provided in the carriages, and the transmission lines that connect these circuit elements together. Usually, one loop that includes all the carriages is structured, as illustrated in FIG. 3"). 

As to claim 5, Homma discloses the train of claim 1, and further discloses wherein an encoder is provided in the train, and the encoder is configured to encode a sequence number of a car and encode a type number of the car (Fig 5, col 4 ln 42-48 - "a configuration of a train configured with a plurality of carriage groups that are joined together while each of the plurality of carriage groups includes two carriages as a unit is used as an example; however, the train configuration may be a configuration of a train configured with a plurality of single carriages that are joined together", col 8 ln 47-60 - "a reference carriage in which the constant-current power supply is turned on (i.e., connected to the transmission lines) is determined. [...] One of the carriages positioned at the two ends of the train is determined as the reference carriage. [...] For example, the one of the carriages having the smaller carriage number may be determined as the reference carriage"). 

As to claim 6, Homma discloses the train of claim 5, and further discloses wherein the encoder comprises: 
	four output ends for outputting the sequence number of the car and two output ends for outputting the type number of the car (Fig 5). 

As to claim 7, Homma discloses the train of claim 1, and further discloses wherein relays are provided in the carriages of the motor car and the intermediate car of the train (col 5 ln 13-17 - "Each of the train end detection switches 41 is configured so that the contact point thereof is in a closed state while being positioned at an end of the train configuration and so that the contact point thereof is in an open state in other situations"); 
	the relays are configured to control reversing when the car is reversed 180 degrees (col 7 ln 11-17 - "in the example illustrated in FIG. 3, a 14-carriage train is configured with seven carriage groups (i.e., married pairs #1 to #7) that are joined together. Each of the married pairs #1, #2, #4, and #7 is joined while the carriage group is oriented in a direction that is opposite from the direction in which the carriage group is oriented in each of the married pairs #3, #5, and #6"); 
	the relays are connected to the auxiliary power supply system provided in the train (Fig 2, col 4 ln 37-40, col 4 ln 65-col 5 ln 2 - "Provided in each of the TCR circuits 21 are circuit elements such as a direct-current voltage source 31, a current source 32, switches 33 (33a and 33b), and resistors 34 (34a and 34b) as well as a functional unit such as a voltage detector 35"). 

As to claim 9, Homma discloses a power supply control method for a train, the train comprising a train formation including a head car, a motor car and an intermediate car, wherein connectors are symmetrically provided on end walls on carriages of the head car, the motor car and the intermediate car along a direction perpendicular to a directions of travel of the train, and all connectors on the end walls of the train are connected by means of wiring (Fig 1, Fig 2, Fig 3, col 4 ln 21-27, col 4 ln 37-40); 
	the head car, the motor car and the intermediate car are connected to an electric wiring throughout an entirety of the train by means of the connectors in any formation state (Fig 1, Fig 2, Fig 3, col 4 ln 21-27, col 4 ln 37-40); and 
	the train is provided with two parallel power supply wires running throughout the entirety of the train and a plurality of auxiliary power supply systems (Fig 1, Fig 2, Fig 3, col 4 ln 21-27, col 4 ln 37-40), the method comprising: 
	connecting each carriage to a power supply wire according to a preset wire priority (Fig 2, col 6 ln 24-30); 
	determining whether a current power supply wire connected malfunctions, and if the current power supply wire connected malfunctions, switching to another power supply wire (col 10 ln 58-67 - "In FIG. 9, a situation where a failure has occurred in the constant-current power supply provided in the carriage No. uuuu, which is used as a reference in the configuration recognition process, is illustrated as an example. In this situation, the TCR circuit has no power supply so that no electric current flows in the transmission lines. Also, because no voltage is applied, all the measured voltages are 0 volts. Thus, as illustrated in FIG. 10, the constant-current power supply provided in the carriage No. zzzz positioned at the opposite end of the train is turned on"). 

As to claim 10, Homma discloses the power supply control method of claim 9, and further discloses the method further comprising: 
	before connecting each car to the power supply wire according to the preset wire priority, identifying a code of each carriage in a current arbitrarily-marshaled train, and connecting an auxiliary converter on at least one of a head car or a motor car to two power supply wires (Fig 2, col 4 ln 37-40). 

As to claim 11, Homma discloses the power supply control method of claim 9, and further discloses wherein if the current power supply wire connected does not malfunction, keeping the connection of the current power supply wire (col 4 ln 65-col 5 ln 2). 

As to claim 12, Homma discloses the power supply control method of claim 9, and further discloses wherein the switching is automatic switching performed by means of a train control and management system or manual switching (col 4 ln 21-27). 

As to claim 13, Homma discloses the power supply control method of claim 9, and further discloses the method further comprising: 
	before determining whether the current power supply wire connected malfunctions, determining a state of a network of the train, and if the state is good, controlling power supply of the train using the train control and management system (col 5 ln 55-61). 

As to claim 14, Homma discloses the power supply control method of claim 13, and further discloses wherein if the network of the train malfunctions, controlling manually the power supply of the train (col 9 ln 31-33 - "FIG. 6 is a diagram illustrating a state of a circuit in a situation where a conduction failure has occurred in an automatic coupler", col 9 ln 47-51 - "In this situation, for each of the groups of Group A and Group B, a processing procedure to detect the positions of the carriages within the group is taken, by sequentially changing the carriage in which the constant-current power supply is turned on"). 

As to claim 15, Homma discloses the train of claim 2, and further discloses wherein an encoder is provided in the train, and the encoder is configured to encode a sequence number of a car and encode a type number of the car (Fig 5, col 4 ln 42-48, col 8 ln 47-60). 

As to claim 16, Homma discloses the train of claim 15, and further discloses wherein the encoder comprises: 
	four output ends for outputting the sequence number of the car and two output ends for outputting the type number of the car (Fig 5). 

As to claim 17, Homma discloses the power supply control method of claim 10, and further discloses wherein the switching is automatic switching performed by means of a train control and management system or manual switching (col 4 ln 21-27). 

As to claim 18, Homma discloses the power supply control method of claim 11, and further discloses wherein the switching is automatic switching performed by means of a train control and management system or manual switching (col 4 ln 21-27). 

As to claim 19, Homma discloses the power supply control method of claim 10, and further discloses the method further comprising: 
	before determining whether the current power supply wire connected malfunctions, determining a state of a network of the train, and if the state is good, controlling power supply of the train using the train control and management system (col 5 ln 55-61). 

As to claim 20, Homma discloses the power supply control method of claim 11, and further discloses the method further comprising: 
	before determining whether the current power supply wire connected malfunctions, determining a state of a network of the train, and if the state is good, controlling power supply of the train using the train control and management system (col 5 ln 55-61).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Homma in view of US 9,533,632 B2 (Bängtsson et al., hereinafter "Bängtsson"). 

As to claim 8, Homma discloses the train of claim 1. 
	Bängtsson teaches the limitations not expressly further disclosed by Homma, namely: 
	wherein the auxiliary power supply system comprises: 
	an auxiliary converter and a car-mounted power box (col 4 ln 31-37 - "Creation of semi sinusoidal current pulses, or triangular current pulses when an inductive link is used, with such a frequency will make it possible to create a multi-level voltage on the output of the direct converter, since this voltage will have a much lower frequency, such as 50 Hz, 60 Hz for an auxiliary converter", col 4 ln 63-66 - "an auxiliary converter configured to deliver a voltage on the converter output to be used for electrical appliances, such as through socket-outlets arranged in said vehicle"); 
	the auxiliary converter is connected with two power supply wires (Fig 3); 
	the car-mounted power box is connected with two power supply wires through a switching device provided in the car-mounted power box (Fig 3); 
	a voltage introduced from outside the train is adjusted, by means of the auxiliary power supply system, to 50 Hz for use by devices in the train (col 4 ln 31-37, col 4 ln 63-66). 
	As of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to combine Homma and Bängtsson because each relates to systems for supplying power to rail vehicles. The combination would yield predictable results according to the teachings of Bängtsson by providing a means to provide power to electrical devices inside the train.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Melton whose telephone number is (571)270-3871. The examiner can normally be reached weekdays, 9:30am - 6:00pm (Eastern time). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TODD MELTON/Primary Examiner, Art Unit 3669